105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin Lee MINOR, Sr.;  Mary Lou Carpenter, Plaintiffs--Appellants,v.Robert D. HORSEY, Judge;  Spiro Buas, Defendants--Appellees.
No. 96-2508.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 31, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA96-2870-S)
Franklin Lee Minor, Mary Lou Carpenter, Appellants Pro Se.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order dismissing their petition for writ of mandamus as frivolous.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Minor v. Horsey, No. CA-96-2870-S (D.Md. Sept. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED